

116 SRES 723 ATS: Designating September 2020 as “Campus Fire Safety Month”.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 723IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Collins (for herself and Mr. Carper) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2020 as Campus Fire Safety Month.Whereas campus-related housing fires at colleges in Texas, Oregon, Illinois, Pennsylvania, other States, and Washington, D.C. have tragically cut the lives of several young individuals short;Whereas, since January 2000, at least 175 individuals, including students, parents, and children, have died in campus-related fires;Whereas approximately 87 percent of those campus-related fire deaths occurred in off-campus housing;Whereas a majority of college students in the United States live in off-campus housing;Whereas a number of fatal fires have occurred in buildings in which the occupants had compromised or deactivated fire safety systems;Whereas automatic fire alarm systems and smoke alarms provide early warning of a fire that is necessary for occupants of a building and the fire department to take appropriate action;Whereas an automatic fire sprinkler system is a highly effective method of controlling or extinguishing a fire in its early stages, protecting the lives of building occupants;Whereas many college students live in off-campus housing, a fraternity or sorority house, or a residence hall that is not adequately protected by an automatic fire sprinkler system, an automatic fire alarm system, or an adequate smoke alarm;Whereas, due to the COVID–19 pandemic, college students are taking more courses online and spending more time indoors, thus increasing the need for fire safety and prevention education;Whereas fire safety education is an effective method of reducing the occurrence of fires and the resulting loss of life and property damage;Whereas college students do not routinely receive effective fire safety education while in college;Whereas educating young individuals in the United States about the importance of fire safety is vital to help ensure that young individuals engage in fire-safe behavior during college and after college; andWhereas developing a generation of adults who practice fire safety may significantly reduce future loss of life: Now, therefore, be itThat the Senate—(1)designates September 2020 as Campus Fire Safety Month; and(2)encourages administrators of institutions of higher education and municipalities across the United States—(A)to provide educational programs about fire safety to all students of institutions of higher education in September and throughout the school year;(B)to evaluate the level of fire safety provided in both on-campus and off-campus student housing; and(C)to ensure fire-safe living environments through—(i)fire safety education;(ii)the installation of fire suppression and detection systems and smoke alarms; and(iii)the development and enforcement of applicable codes relating to fire safety. 